DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13, 14, 16, 20, 21, 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 January 2022.

Claim Interpretation
Claim(s) 1-12, 15, 17-19, 22 and 23 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Isogawa et al. (EP 3410392 A1).[claim 8]
Regarding claim 8, Isogawa discloses an information processing apparatus (Figures 4, 9, 14, 15), comprising: a plurality of processors that perform arithmetic processing of a neural network (Figure 9, ST24-ST25; Figures 14 and 15, Item 60); and a controller that is capable of setting, in the neural network, a first inference parameter to be applied to processing for shooting control for shooting an image and a second inference parameter to be applied to processing for processing control of the image (Figure 9, ST23; Figure 4, 14 and 15, Item 50; Paragraphs 0040-0041, 0069, 0074), wherein the controller switches the first inference parameter having been set in one or more processors of the processors to the second inference parameter in response to satisfaction of a predetermined condition (Paragraphs 0046, 0089; changing the parameters according to denoising strength and measured SNR of the image; note that the claim does not define the predetermined condition or any specific tests which the apparatus uses to determine whether the condition is satisfied).[claim 19]
Claim 19 is a method claim corresponding to apparatus claim 8.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claim 8.[claim 23]


Allowable Subject Matter
Claims 1-7, 12, 15, 17, 18 and 22 are allowed.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 1-7, 9, 11, 12, 15, 17, 18 and 22]
Regarding claims 1-7, 9, 11, 12, 17, 18 and 22, the prior art does not teach or reasonably suggest a system, method or CRM including control which switches a first inference parameter set in a processor to a second inference parameter in response to settlement of a focus target.
Isogawa, for example, teaches switching inference parameters according to an SNR level of an image, but does not do so in response to settlement of a focus target.  
Yamasaki et al. (US 4,965,443) teaches the use of a neural network for focus detection (e.g. Abstract), but does not change inference parameters in response to settlement of a focus target as claimed.
Kikuchi et al. (US 2019/0387175 A1) teaches an imaging device which utilizes a neural network to detect a scene type (Figures 7, 9-11) and further changes imaging parameters in response to focus results (Figure 12, S7 and S21), but does not teach changing inference parameters in response to settlement of a focus target as claimed.
JP H04-346580 teaches an autofocus device which uses a first neural network to extract a target candidate and a second neural network to determine whether the target matches a shooting target 
Therefore, while the prior art teaches similar systems/methods, the prior art does not teach the particular requirements of the claims.[claim 10]
Regarding claim 10, the prior art does not teach or reasonably suggest an information processing apparatus which causes a display to display information indicating that a processing speed of a neural network to which the first inference parameter is applied has decreased as claimed.  
While the display of general information in an information processing apparatus is known, the prior art does not teach or reasonably suggest the display information of a processing speed in combination with the features of claim 8 are not taught or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698